MEMORANDUM **
Suresh M. Vyas, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s order denying his motion to reopen to reapply for asylum based on changed country conditions. We' have jurisdiction pursuant to 8 U.S.C. § 1252. We review for an abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we grant the petition for review.
The BIA abused its discretion in denying Vyas’ motion to reopen where he provided sufficient evidence that circumstances have changed in India such that he now has a “reasonable likelihood” of demonstrating a well-founded fear of persecution. See Malty v. Ashcroft, 381 F.3d 942, 947-48 (9th Cir.2004) (concluding that circumstances had changed where petitioner submitted new evidence of violence against Egytian Coptic Christians generally and specific acts of violence against his family in particular).
*319Accordingly, we grant the petition and remand to the BIA with instructions to reopen. See id. at 948.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cír. R. 36-3.